DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because Abstract: lines 2, 3, and 5, “comprises” should read --includes--.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “The Next Generation in Underwater Acoustic Detection”, Eickmeyer et al. (referred hereafter Eickmeyer et al.).

Referring to claim 1, Eickmeyer et al. a system for distributed acoustic sensing in a marine environment surrounding a repeater along a fibre-optic submarine communications cable (Figure 2), the system comprising:
at least one distributed acoustic sensing (DAS) unit (e.g., MRU (Multiplexer repeater unit - Figure 2) comprising:
a light source that is configured to transmit outgoing light in at least one fibre-optic sensing cable located in the marine environment (e.g., “The MRU combines two functions in a single, flexible, water-tight pressure vessel. The first of these is the multiplexer function, in which the hydrophone signals are amplified, digitized, and multiplexed onto the optical transmission data stream. The second is the repeater function, in which the optical data stream is received from a prior unit, converted to an electrical signal, reamplified, and retransmitted as an optical signal.”- pages 7-8, Overview of the FDS section; Figure 2); and
a receiver configured to receive reflected light of the outgoing light that has been back scattered along the at least one fibre-optic sensing cable (e.g., “The MRU combines two functions in a single, flexible, water-tight pressure vessel. The first of these is the multiplexer function, in which the hydrophone signals are amplified, digitized, and multiplexed onto the optical transmission data stream. The second is the repeater function, in which the optical data stream is received from a prior unit, converted to an electrical signal, reamplified, and retransmitted as an optical signal.”- pages 7-8, Overview of the FDS section; Figure 2), the reflected light including at least one optical property influenced by an acoustic disturbance in the marine environment (pages 8-9, Performance Drivers for FDS section; Figure 2); and
an optical multiplexer for multiplexing optical signals onto the fibre-optic submarine communications cable via the repeater (e.g., “The MRU combines two functions in a single, flexible, water-tight pressure vessel. The first of these is the multiplexer function, in which the hydrophone signals are amplified, digitized, and multiplexed onto the optical transmission data stream. The second is the repeater function, in which the optical data stream is received from a prior unit, converted to an electrical signal, reamplified, and retransmitted as an optical signal.”- pages 7-8, Overview of the FDS section; Figure 2), the optical signals carrying information on the at least one optical property influenced by an acoustic disturbance in the marine environment (pages 8-9, Performance Drivers for FDS section; Figure 2).
As to claim 2, Eickmeyer et al. a system for distributed acoustic sensing in a marine environment surrounding a repeater along a fibre-optic submarine communications cable (Figure 2), wherein the optical multiplexer is configured to multiplex the optical signals onto the fibre-optic submarine communications cable via a loop back coupler of the repeater (pages 7-8, Overview of the FDS section; Figure 2).
Referring to claim 3, Eickmeyer et al. a system for distributed acoustic sensing in a marine environment surrounding a repeater along a fibre-optic submarine communications cable (Figure 2), wherein the optical multiplexer is configured to time-multiplex and/or frequency-multiplex the optical signals with other optical signals carried on the fibre-optic submarine communications cable (e.g., “The FDSUWS uses time-division-multiplexed data transmission over a fiberoptic undersea cable.” – page 7, Lightwave Systems section).
As to claim 4, Eickmeyer et al. a system for distributed acoustic sensing in a marine environment surrounding a repeater along a fibre-optic submarine communications cable (Figure 2), wherein the optical multiplexer includes an optical transmitter configured to generate the optical signals based on the information on the at least one optical property influenced by an acoustic disturbance in the marine environment (e.g., “The MRU combines two functions in a single, flexible, water-tight pressure vessel. The first of these is the multiplexer function, in which the hydrophone signals are amplified, digitized, and multiplexed onto the optical transmission data stream. The second is the repeater function, in which the optical data stream is received from a prior unit, converted to an electrical signal, reamplified, and retransmitted as an optical signal.”- pages 7-8, Overview of the FDS section; Figure 2).
Referring to claim 5, Eickmeyer et al. a system for distributed acoustic sensing in a marine environment surrounding a repeater along a fibre-optic submarine communications cable (Figure 2), wherein the at least one DAS unit is powered by the repeater (e.g., “In addition to the transmission subsystem described earlier, the FDS has an additional subsystem. It consists of high-voltage power supplies, power-supply grounds, and cable that provides regulated, constant current power to the MRUs and repeaters.” - pages 7-8, Overview of the FDS section).
As to claim 6, Eickmeyer et al. a system for distributed acoustic sensing in a marine environment surrounding a repeater along a fibre-optic submarine communications cable (Figure 2), wherein the at least one fibre-optic sensing cable comprises at least two fibre-optic sensing cables and wherein the at least one DAS unit comprises multiple spaced apart DAS units, wherein the DAS units are connected via a distribution hub which in turn communicates with the repeater via one or more combined or separate power and data cables (pages 7-8, Overview of the FDS section; Figure 2).
Referring to claim 7, Eickmeyer et al. a system for distributed acoustic sensing in a marine environment surrounding a repeater along a fibre-optic submarine communications cable (Figure 2), wherein at least one of the fibre-optic sensing cables is provided with a magneto-restrictive coating for distributed magnetic sensing in the marine environment surrounding the repeater (e.g., “Such a hydrophone uses electric current generated by a plate moving in a permanent-magnet field to convert sound pressure into an electrical signal.” – page 11, Hydrophone Development: 1st para./“In contrast to the electrical channel, no accurate mathematical model of the hydrophone was available. The model that had guided the research effort described the hydrophone operation as analogous to an electrical circuit with lumped elements, such as resistance and capacitance. This model was inadequate for describing the detailed behavior of the scaled-down version. Furthermore, building an accurate model was extremely difficult because the variable reluctance mechanism has inherently nonlinear magnetic properties and complex geometry with unpredictable flux-leakage effects.” – page 13, 2nd col., 2nd para.).
As to claim 8, Eickmeyer et al. a system for distributed acoustic sensing in a marine environment surrounding a repeater along a fibre-optic submarine communications cable (Figure 2), further comprising a combination of fibre-optic acoustic and fibre-optic magneto-restrictive sensing cables to provide both distributed acoustic and distributed magnetic sensing in the same marine environment (e.g., “Such a hydrophone uses electric current generated by a plate moving in a permanent-magnet field to convert sound pressure into an electrical signal.” – page 11, Hydrophone Development: 1st para./“In contrast to the electrical channel, no accurate mathematical model of the hydrophone was available. The model that had guided the research effort described the hydrophone operation as analogous to an electrical circuit with lumped elements, such as resistance and capacitance. This model was inadequate for describing the detailed behavior of the scaled-down version. Furthermore, building an accurate model was extremely difficult because the variable reluctance mechanism has inherently nonlinear magnetic properties and complex geometry with unpredictable flux-leakage effects.” – page 13, 2nd col., 2nd para.).
Referring to claim 9, Eickmeyer et al. a system for distributed acoustic sensing in a marine environment surrounding a repeater along a fibre-optic submarine communications cable (Figure 2), wherein beam forming is applied to an acoustic time series to generate a scanning beam to determine one or more of a location and direction of acoustic disturbances (page 9, Functional Allocation of Performance section).
As to claim 10, Eickmeyer et al. a system for distributed acoustic sensing in a marine environment surrounding a repeater along a fibre-optic submarine communications cable (Figure 2), wherein the at least one DAS unit is configured to implement beam forming along the at least one fibre-optic sensing cable such that the scanning beam yields the direction of the marine acoustic disturbance and its location relative to the fibre-optic sensing cable (page 9, Functional Allocation of Performance section).
Referring to claim 11, Eickmeyer et al. a method for distributed acoustic sensing in a marine environment surrounding a repeater along a fibre-optic submarine communications cable (Abstract; Figure 2), the method comprising:
transmitting outgoing light from a light source of at least one distributed acoustic sensing (DAS) unit (e.g., MRU (Multiplexer repeater unit - Figure 2) in at least one fibre-optic sensing cable located in the marine environment (e.g., “The MRU combines two functions in a single, flexible, water-tight pressure vessel. The first of these is the multiplexer function, in which the hydrophone signals are amplified, digitized, and multiplexed onto the optical transmission data stream. The second is the repeater function, in which the optical data stream is received from a prior unit, converted to an electrical signal, reamplified, and retransmitted as an optical signal.”- pages 7-8, Overview of the FDS section; Figure 2); and
receiving reflected light of the outgoing light at a receiver of the at least one DAS unit, the reflected light being outgoing light that has been back scattered along the at least one fibre-optic sensing cable (e.g., “The MRU combines two functions in a single, flexible, water-tight pressure vessel. The first of these is the multiplexer function, in which the hydrophone signals are amplified, digitized, and multiplexed onto the optical transmission data stream. The second is the repeater function, in which the optical data stream is received from a prior unit, converted to an electrical signal, reamplified, and retransmitted as an optical signal.”- pages 7-8, Overview of the FDS section; Figure 2) and includes at least one optical property influenced by an acoustic disturbance in the marine environment (pages 8-9, Performance Drivers for FDS section; Figure 2); and
multiplexing, via an optical multiplexer, optical signals onto the fibre-optic submarine communications cable via the repeater (e.g., “The MRU combines two functions in a single, flexible, water-tight pressure vessel. The first of these is the multiplexer function, in which the hydrophone signals are amplified, digitized, and multiplexed onto the optical transmission data stream. The second is the repeater function, in which the optical data stream is received from a prior unit, converted to an electrical signal, reamplified, and retransmitted as an optical signal.”- pages 7-8, Overview of the FDS section; Figure 2), the optical signals carrying information on the at least one optical property influenced by an acoustic disturbance in the marine environment (pages 8-9, Performance Drivers for FDS section; Figure 2).
As to claim 12, Eickmeyer et al. a method for distributed acoustic sensing in a marine environment surrounding a repeater along a fibre-optic submarine communications cable (Abstract; Figure 2), wherein the multiplexing of the optical signals onto the fibre-optic submarine communications cable is performed via a loop back coupler of the repeater (pages 7-8, Overview of the FDS section; Figure 2).
Referring to claim 13, Eickmeyer et al. a method for distributed acoustic sensing in a marine environment surrounding a repeater along a fibre-optic submarine communications cable (Abstract; Figure 2), wherein the multiplexing occurs via time-multiplexing and/or frequency multiplexing of the optical signals onto the fibre-optic submarine communications cable (e.g., “The FDSUWS uses time-division-multiplexed data transmission over a fiberoptic undersea cable.” – page 7, Lightwave Systems section).
As to claim 14, Eickmeyer et al. a method for distributed acoustic sensing in a marine environment surrounding a repeater along a fibre-optic submarine communications cable (Abstract; Figure 2), further comprising generating, at an optical transmitter of the optical multiplexer, the optical signals based on the information on the at least one optical property influenced by an acoustic disturbance in the marine environment (e.g., “The MRU combines two functions in a single, flexible, water-tight pressure vessel. The first of these is the multiplexer function, in which the hydrophone signals are amplified, digitized, and multiplexed onto the optical transmission data stream. The second is the repeater function, in which the optical data stream is received from a prior unit, converted to an electrical signal, reamplified, and retransmitted as an optical signal.”- pages 7-8, Overview of the FDS section; Figure 2).
Referring to claim 15, Eickmeyer et al. a method for distributed acoustic sensing in a marine environment surrounding a repeater along a fibre-optic submarine communications cable (Abstract; Figure 2), wherein at least one of the at least one fibre-optic sensing cable is provided with a magneto-restrictive coating for distributed magnetic sensing in the marine environment surrounding the repeater (e.g., “Such a hydrophone uses electric current generated by a plate moving in a permanent-magnet field to convert sound pressure into an electrical signal.” – page 11, Hydrophone Development: 1st para./“In contrast to the electrical channel, no accurate mathematical model of the hydrophone was available. The model that had guided the research effort described the hydrophone operation as analogous to an electrical circuit with lumped elements, such as resistance and capacitance. This model was inadequate for describing the detailed behavior of the scaled-down version. Furthermore, building an accurate model was extremely difficult because the variable reluctance mechanism has inherently nonlinear magnetic properties and complex geometry with unpredictable flux-leakage effects.” – page 13, 2nd col., 2nd para.).
As to claim 16, Eickmeyer et al. a method for distributed acoustic sensing in a marine environment surrounding a repeater along a fibre-optic submarine communications cable (Abstract; Figure 2), wherein time series acoustic channels are beam formed and result in the formation of at least one scanning beam (page 9, Functional Allocation of Performance section).
Referring to claim 17, Eickmeyer et al. a method for distributed acoustic sensing in a marine environment surrounding a repeater along a fibre-optic submarine communications cable (Abstract; Figure 2), wherein the at least one DAS unit is configured to implement beam forming, such that the scanning beam yields at least one of a direction of the acoustic disturbance and its location relative to the fibre-optic sensing cable (page 9, Functional Allocation of Performance section).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864